Citation Nr: 1415564	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  12-24 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left wrist disability.

2.  Entitlement to service connection for a left hand disability.

3.  Entitlement to an evaluation in excess of 20 percent for a post-operative herniated nucleus pulposus at L4-L5.

4.  Entitlement to a separate compensable evaluation for right lower extremity radiculopathy.

5.  Entitlement to a separate compensable evaluation for left lower extremity radiculopathy.

6.  Entitlement to an initial compensable evaluation for constipation.

7.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from April 1953 to July 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010, July 2012, September 2012, and December 2013 rating decisions by the Hartford, Connecticut, and New York, New York, Regional Offices (ROs) of the United States Department of Veterans Affairs (VA).

The Veteran testified at a February 2014 hearing held before the undersigned at the New York RO; a transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims, and for due process.

Assistance

At the February 2014 hearing, the Veteran reported that he was being treated primarily by a private physician. Dr. Hu, for the previous two years.  None of Dr. Hu's records are associated with the claims file.  As these missing records potentially bear of each of the current claims, appropriate attempts to obtain them must be undertaken.  38 C.F.R. § 3.159(c)(1).

TDIU

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran initially raised his TDIU claim independent of his claims for increased ratings, and the RO separately adjudicated it, denying it in a December 2013 rating decision.  At the February 2014 hearing, however, the Veteran testified that he was in fact unemployable due to the service-connected back disability currently on appeal before the Board.  As such, the TDIU claim is part of the increased rating claim, and is therefore already before the Board, pursuant to Rice, despite no notice of disagreement having been filed with the December 2013 rating decision.  It is inextricably intertwined with the increased rating claim and must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is required.)

1.  Contact the Veteran and request a properly executed VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. J.M. Hu, and any other private care provider who has seen him for any claimed disability since March 2009.  Specifically request Dr. Hu's report referenced in the Veteran's agent's correspondence of February 13, 2014.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete treatment records.

2.  Associate with the claims file updated treatment records from the VA New York Harbor Health Care System for the period of September 2012 to the present.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include TDIU.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

